Supreme Court of Florida
                                   ____________

                                  No. SC14-1049
                                  ____________

                 THE BANK OF NEW YORK MELLON, etc.,
                              Petitioner,

                                         vs.

      CONDOMINIUM ASSOCIATION OF LA MER ESTATES, Inc.,
                       Respondent.

                               [September 17, 2015]

PERRY, J.

      The Bank of New York Mellon Corporation (“BNY Mellon” or “the bank”)

seeks review of the decision of the Fourth District Court of Appeal in

Condominium Ass’n of La Mer Estates, Inc. v. Bank of New York Mellon Corp.,

137 So. 3d 396 (Fla. 4th DCA 2014), which certified conflict with Southeast Land

Developers, Inc. v. All Florida Site & Utilities, Inc., 28 So. 3d 166 (Fla. 1st DCA

2010), and Moynet v. Courtois, 8 So. 3d 377 (Fla. 3d DCA 2009), on the issue of

whether a default judgment is void when the complaint upon which a judgment is

based on fails to state a cause of action. We have jurisdiction. See art. V,

§ 3(b)(3), Fla. Const. For reasons provided below, we hold that a default judgment
is voidable, rather than void, when the complaint upon which the judgment is

based on fails to state a cause of action. We therefore approve the decision of the

Fourth District in La Mer Estates and disapprove of the conflict cases to the extent

they are inconsistent with this decision.

      The Fourth District Court of Appeal summarized the case and underlying

facts as follows:

              Owners of a condominium in La Mer Estates executed a
      mortgage to BSM Financial in 2006. That mortgage went into default
      in 2008, and the mortgagors also defaulted on their condominium
      maintenance payments. Appellant, the Condominium Association of
      La Mer Estates, recorded a claim of lien for the unpaid assessments,
      filed an action to foreclose its lien, and obtained a final judgment of
      foreclosure in July 2009. After the foreclosure judgment but before
      the foreclosure sale, appellee, Bank of New York Mellon, was
      assigned the mortgage securing the condominium unit. The
      association was the only bidder at the sale and received a certificate of
      title to the condominium unit.
              Concerned about the continuing unpaid monthly assessments,
      the association wrote to the bank offering to convey to it the title to
      the condominium, but the bank did not respond. Several months later,
      the association filed a complaint to quiet title to the property, alleging
      its own title to the property; how it acquired its title; and that the
      mortgage assigned to the bank constituted a cloud on the association’s
      title. The association alleged that the bank had no bona fide interest
      or claim to the property.
              The association served the bank and obtained a default.
      Although it also obtained a default final judgment, it moved to vacate
      the final judgment because of concerns that service was not properly
      made. The court vacated the judgment, and the complaint was served
      again on the bank. Again the bank did not respond and the clerk
      entered a new default. The association filed a new motion for entry of
      final judgment quieting title. The bank was given notice and an
      opportunity to be heard but failed to appear at the hearing. The court


                                            -2-
      entered a second judgment quieting title against the bank on February
      10, 2011.
             The bank took no action for over one and a half years. Finally,
      on August 31, 2012, it moved pursuant to [Florida Rule of Civil
      Procedure] 1.540(b) to vacate the quiet title judgment on grounds that
      it was void because the complaint failed to state a cause of action to
      quiet title. The bank argued that because it was void, the one year
      limitation which applied to the other grounds for relief under rule
      1.540(b), did not apply. The bank argued that a complaint to quiet
      title must allege not only the association’s title to the property and
      how it obtained title, but must also show why the bank’s claim of an
      interest in the property is invalid and not well founded, citing Stark v.
      Frayer, 67 So. 2d 237, 239 (Fla. 1953). The bank contended that it
      had a title interest superior to that of the association and that the
      association had not alleged facts which showed the bank’s title was
      invalid.
             The trial court conducted a hearing and granted the motion to
      vacate on grounds that the judgment was void because the complaint
      failed to state a cause of action.

La Mer Estates, 137 So. 3d at 397-98 (internal citations omitted). The

Condominium Association of La Mer Estates appealed to the Fourth District Court

of Appeal the order that vacated the final judgment.

      The Fourth District reversed the order and remanded for the final judgment’s

reinstatement. In doing so, the district court followed this Court’s precedent and

receded from its own caselaw that adopted from the Third District the principle

that a default judgment based on a complaint that fails to state a cause of action is

void. Id. at 397, 400. The Fourth District held that although the complaint failed

to state a cause of action, the resulting default judgment was voidable, rather than

void. The district court explained that BNY Mellon was properly notified


                                         -3-
throughout the proceedings and had ample opportunity to raise any pleading

defects, as well as an opportunity to raise the issue on direct appeal. Id. at 400-01.

“Because of the importance of this issue to the finality of judgments and the

stability of property titles,” id. at 401, the Fourth District certified conflict with the

Third District’s decision in Moynet and the First District’s decision in Southeast

Land Developers, which held that a default judgment is void and should be set

aside when the underlying complaint fails to state a cause of action. Se. Land

Developers, 28 So. 3d at 168; Moynet, 8 So. 3d at 378.

      Construing and interpreting the Florida Rules of Civil Procedure and a trial

court’s inherent authority to protect judicial integrity in the litigation process is a

pure question of law, subject to de novo review. Pino v. Bank of N.Y., 121 So. 3d
23, 30-31 (Fla. 2013). We agree with the Fourth District that a default judgment,

which is based on a complaint that fails to state a cause of action, is voidable,

rather than void. See La Mer Estates, 137 So. 3d at 400. As we have previously

stated:

      It is well settled that where a court is legally organized and has
      jurisdiction of the subject matter and the adverse parties are given the
      opportunity to be heard, then errors, irregularities or wrongdoing in
      proceedings, short of illegal deprivation of opportunity to be heard,
      will not render the judgment void.

Curbelo v. Ullman, 571 So. 2d 443, 445 (Fla. 1990).




                                           -4-
      First, the Fourth District properly recognized that the modern rules of civil

procedure, and particularly Florida Rule of Civil Procedure 1.540(b), do not

displace this Court’s prior caselaw that defines a judgment that is void. See

Curbelo, 571 So. 2d 443; State ex rel. Coleman v. Williams, 3 So. 2d 152 (Fla.

1941); Malone v. Meres, 109 So. 677 (Fla. 1926). Indeed, the purpose of rule

1.540(b) as recognized by this Court is to provide an exception to the rule of

absolute finality by allowing relief under a limited set of circumstances. See Bane

v. Bane, 775 So. 2d 938, 941 (Fla. 2000) (quoting Miller v. Fortune Ins. Co., 484
So. 2d 1221, 1223 (Fla. 1986)).

      Second, failure to state a cause of action is a specific defense recognized by

Florida Rules of Civil Procedure 1.140(b) and (h)(1) and (2). Rule 1.140(h)

specifically provides in relevant part:

             (1) A party waives all defenses and objections that the party
      does not present either by motion under subdivisions (b), (e), or (f) of
      this rule or, if the party has made no motion, in a responsive pleading
      except as provided in subdivision (h)(2).
             (2) The defenses of failure to state a cause of action . . . may be
      raised . . . at the trial on the merits in addition to being raised either in
      a motion under subdivision (b) or in the answer or reply.

Fla. R. Civ. P. 1.140(h). If a party is properly notified of pending proceedings, that

party has the opportunity to raise a defense, such as failure to state a cause of

action, in an answer, at trial, or at any time prior to final judgment. Otherwise, that

defense is deemed waived. Fla. R. Civ. P. 1.140(h)(1).


                                          -5-
      In Southeast Land Developers and Moynet, the subject complaints failed to

state a cause of action. Se. Land Developers, 28 So. 3d at 168; Moynet, 8 So. 3d at

378. Relying on Becerra v. Equity Imports, Inc., 551 So. 2d 486 (Fla. 3d DCA

1989), the First District in Southeast Land Developers and the Third District in

Moynet declared the default judgments void and reversed the trial courts’ orders

that denied the motions to set aside or vacate those judgments. Se. Land

Developers, 28 So. 3d at 168; Moynet, 8 So. 3d at 378.

      The Fourth District correctly noted that Becerra never explicitly states that a

default judgment based on a complaint that fails to state a cause of action is void,

La Mer Estates, 137 So. 3d at 399, even though Southeast Land Developers and

Moynet cited to Becerra for that precise principle. In addition, Southeast Land

Developers and Moynet failed to demonstrate how rule 1.540(b) replaces this

Court’s precedent that defines a judgment as void.

      In the present case, BNY Mellon was properly notified of the proceedings,

the hearing on final judgment, and the entry of the final judgment. Id. at 400.

Indeed, BNY Mellon was twice notified of the default judgment and failed to

respond or appear at any hearings. As such, the bank had ample opportunity to

raise the failure to state a cause of action either in an answer or at any time prior to

final judgment pursuant to the Florida Rules of Civil Procedure and did not do so.




                                          -6-
Thereafter, the bank “could have raised the issue on direct appeal,” but similarly

elected not to do so. Id. at 401.

      Thus, the Fourth District properly reversed the trial court’s order that

rendered the default judgment in the present case void. Because we agree that the

default judgment was voidable, Florida Rule of Civil Procedure 1.540(b) was not

applicable, and therefore the default judgment could not be collaterally attacked

one and one-half years later when BNY Mellon finally decided to respond. See

Coleman, 3 So. 2d at 152-53 (“We do not think the judgment in this case was void.

The declaration had been upheld by the trial court and final judgment was entered

on the verdict of the jury after due notice and every opportunity the law affords

was given the defendants to amend, plead, or offer their defense. They did not

appear and let the time pass in which writ of error is available to them.”).

      Accordingly, we approve the Fourth District’s decision in La Mer Estates

and disapprove Southeast Land Developers and Moynet to the extent that these

cases are inconsistent with this decision.

      It is so ordered.

LABARGA, C.J., and PARIENTE, QUINCE, CANADY, and POLSTON, JJ.,
concur.
LEWIS, J., dissents with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.




                                         -7-
LEWIS, J., dissenting.

      I cannot agree with the majority. I would accept and apply the well-

reasoned principle of law that a default admits or establishes liability only as

claimed and set forth in the pleading of the party seeking affirmative relief.

Defaults operate to admit only well pleaded allegations which would support the

relief requested. A default does not admit or establish facts not pleaded, not

properly pleaded, or conclusions as opposed to facts. See N. Am. Accident Ins.

Co. v. Moreland, 53 So. 635, 637 (Fla. 1910); Bd. of Regents v. Stinson-Head,

Inc., 504 So. 2d 1374, 1375 (Fla. 4th DCA 1987); Williams v. Williams, 227 So.
2d 746, 748 (Fla. 2d DCA 1969). The failure to state a cause of action is not a

mere formality or technical problem. Even if the allegations of a complaint are

taken as true in a default, there is no basis for relief to be granted if a cause of

action is not set forth in the pleading. Se. Land Developers, Inc., v. All Fla. Site &

Utils., Inc., 28 So. 3d 166, 168 (Fla. 1st DCA 2010); Moynet v. Courtois, 8 So. 3d
377, 378 (Fla. 3d DCA 2009); Hooters of Am., Inc. v. Carolina Wings, Inc., 655
So. 2d 1231, 1233 (Fla. 1st DCA 1995).

      For example, one may complain and allege that the moon is made of cheese

and little green men are looking down, for which the complaining party under

these allegations would be entitled to a default judgment which would support

affirmative monetary relief if an answer was not timely filed. I think it is


                                          -8-
dangerous precedent to utilize only the General Rules of Pleading Rule 1.110 and

Defenses Rule 1.140, Florida Rules of Civil Procedure, in addressing the issues

before us today. I would quash the decision of the Fourth District below and hold

that a default admits or establishes only the properly pleaded allegations in the

complaint and if these allegations as admitted based on the default do not state a

cause of action for which relief can be granted, any subsequent judgment based on

such non-existent cause of action is void.

Application for Review of the Decision of the District Court of Appeal - Certified
Direct Conflict of Decisions

      Fourth District - Case No. 4D13-17

      (Broward County)

J. Randolph Liebler, Tricia Julie Duthiers, and Joshua Robert Levine of Liebler,
Gonzalez & Portuondo, Miami, Florida,

      for Petitioner

Michael David Heidt of the Law Office of Gable & Heidt, Hollywood, Florida,

      for Respondent




                                         -9-